DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendment of claim 1 and addition of claim 14 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Treadway (US 2016/0237312) and further in view of Bae et al. (US 2015/0093585).
	Regarding claim 14, Treadway discloses a coating composition (0019) comprising a partially hydrolyzed organo-functional alkoxy silane in combination with a monoaromatic glycidyl ether and optional other ingredients. The nonaromatic glycidyl ether including (F) having the same structure as claimed formula 1-4 (Table 1) and the optional ingredients including cationic initiators (0043). Treadway further teaches that the compositions is “substantially solvent free” (0023), suggesting the presence of 
	While Treadway teaches a mixture of a silane compounds having an epoxy group and another silane compounds (0032 and 0037), including the same compounds as taught in applicants specification (paragraph 92-108), Treadway does not expressly disclose an epoxy group-containing siloxane resin represented by formula 2-2 or any one of formula 2-2A to 2-2F.
	Bae, in the analogous field of siloxane-resin compositions (0002), discloses per example 7, a hydrolysis-condensation reaction for obtaining a siloxane resin comprising epoxide/glycidyl functional groups by reacting 2-(3, 4-epoxycyclohexyl) ethyltrimethoxysilane (0.95 mol) and phenyltrimethoxysilane (0.05 mol) -- (EpSiO3/2)0.95(PhO2/2)0.05. The primary difference of the claimed structure and the obtained epoxide-functional siloxane resin is that the obtained structure does not comprise an R3 or R4 as defined in the instant claims. However, in the overall teaching of the reference Bae sets forth the co-monomer resin used to obtain the crosslinkable siloxane resin may be chosen from the group set forth in paragraph 0044, wherein compounds such as dimethyldimethoxysilane can be found. Therefore obviating an epoxy group-containing siloxane having a structure of (EpSiO3/2)0.95((Me)2O2/2)0.05 (claimed formula 2-2A).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the silane composition of Treadway to have a structure such as the epoxy-functional siloxane resin having the 3/2)0.95((Me)2O2/2)0.05, as taught in Bae, to achieve a coating with high surface hardness and easy processabilty (0008).
	Please note, the recitation in the claim that “Z can be epoxidized” is taken to mean the limitation is optional. As Treadway discloses a crosslinking agent represented by chemical formula 1-4, Treadway discloses at least one embodiment in which Z is not epoxidized.
Treadway discloses the coating for optical lenses (0046) but does not disclose the film being for a window film, however, the recitation in the claims that the composition is “for window films” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that modified Treadway discloses the composition as presently claimed, it is clear that the composition of modified Treadway would be capable of performing the intended use, i.e. for window films, presently claimed as required in the above cited portion of the MPEP. 

Allowable Subject Matter
Claim 1 and 6 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closes prior art is Treadway (US 2016/0237312) or Cherkaoui (US 2013/0203882) in view of Bae (US 2015/0093585).
	Treadway and Cherkaoui teach coating compositions comprising an organosiloxane component, crosslinking agent and an initiator. Bae teaches a siloxane-resin composition obviating the epoxy group containing siloxane having claimed formula 2-2A. None of the references teach or suggest a crosslinking agent represented by the specific structures of Formulas 1-3 and 1-5 to 1-7. Thus the claims are allowed over the prior art.

Response to Arguments
Applicant’s amendments filed 02/26/2021 have been entered. Due to the removal of the formula 1-1 and 1-4, the rejection under 35 U.S.C. 103 of claims 1 and 6 over Treadway (US 2016/0237312) or Cherkaoui (US 2013/0203882) in view of Bae (US 2015/0093585) has been withdrawn.

Applicant’s arguments over new claim 14, that none of the cited references provide for a composition for window films using the transitional phrase “consisting of” have been fully considered but they are not persuasive.
	As discussed above, Treadway discloses a coating composition comprising organo-functional alkoxy silane in combination with a monoaromatic glycidyl ether and 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA J SAWDON/Primary Examiner, Art Unit 1781